Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-10 are pending and under examination.

Priority
	Acknowledge is made that this application is continuation of US patent application 16392513, filed on 04/23/2019; which is a divisional of Application No. 15/660,939, filed July 26, 2017, which claims the benefit of U.S. Provisional Application No. 62/504,408, filed May 10, 2017; U.S. Provisional Application No. 62/504,391, filed May 10, 2017; U.S. Provisional Application No. 62/457,794, filed February 10, 2017; U.S. Provisional Application No. 62/444,763, filed January 10, 2017; U.S. Provisional Application No. 62/444,745, filed January 10, 2017; U.S. Provisional Application No. 62/423,133, filed November 16, 2016; U.S. Provisional Application No. 62/367,542, filed July 27, 2016; and U.S. Provisional Application No. 62/367,502, filed July 27, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US20100178307) in view of Terahara et al. (US20090175929), Hanatani et al. (US20080131490), Hsu et al. (US20010031787).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Wen et al. teaches a transdermal preparation comprising: a backing; an active agent reservoir layer comprising an anti-dementia active agent; and an adhesive layer (claim 1). The active agent reservoir layer contains donepezil (free base or salt, for example, HCl salt) in an amount of 10-40% by weight, acrylic acid polymer or acrylate copolymer in an amount of 5-60%, and the acrylate includes copolymer of acrylate-vinylacetate; one or more carboxylic acid ester triethyl citrate from 3-15% by weight; sorbitan monolaurate from 1-10% by weight; optionally glycerin or propylene glycol or polyethylene glycol at 3-15% by weight as stabilizing agent in the active agent reservoir layers (page 2-3, [0020-0033]).  Topical preparations may be made up solely of an active agent reservoir layer. However, in some instances, the topical preparations may further include on or more additional layers, such as but not limited to: an adhesive layer, an intermediate layer, a backing layer and a release liner (page 3, [0036]). The adhesive layer is positioned between the skin surface of a subject and the active agent reservoir layer. In certain embodiments, the adhesive layer may be provided on the active agent reservoir layer. In other cases, an intermediate layer. In some cases, the adhesive layer may be an acrylic pressure-sensitive adhesive layer. In certain embodiments, the acrylic pressure-sensitive adhesive is a copolymer of an acrylate and at least one other monomer, e.g., vinyl acetate, butyl acrylate, 2-ethylhexyl acrylate, hydroxyethyl acrylate, t-octyl acrylamide, methyl methacrylate, and acrylic acid or (meth) acrylic acid. In some instances, the adhesive layer includes one or more components in common with the active agent reservoir layer. In some instances, the adhesive layer is made up of the same acrylic copolymer, the ester of a polyvalent carboxylic acid and a monohydroxy alcohol and the ester of a fatty acid and a polyhydric alcohol as found in the active agent reservoir layer (page 3-4, [0037-0041]). In one embodiment, the acrylic adhesive polymer is Duro-TAK87-2516 (page 4, [0038]). In some embodiments, the transdermal active agent formulation may be applied to the skin site for an amount of time sufficient to deliver a target dose of the active agent to the subject over a period of time. For example, the target dose of the active agent may be 5 mg/day or greater, including 10 mg/day or greater, such as 15 mg/day or greater. In some cases, the transdermal active agent formulation may be applied to the skin site for an amount of time ranging from 1 day to 14 days, such as 3 days to 10 days, including 7 days to 10 days. In certain cases, the transdermal active agent formulation may be applied to the skin site for 7 days (i.e., one Week) (page 6, [0064]). Wen teaches symptoms associated with Alzheimer’s disease and or dementia are treated (page 6, [0063]). 
Terahara et al. teaches donepezil-containing transdermally absorbable preparation which develops reduced adverse side effects and shows a satisfactory level of therapeutic effect (abstract). When the dosage form of the present invention is an adhesive patch, it is preferable to use an acrylic polymer or a rubber-based polymer as the base of the adhesive layer. Specific example of the adhesive is acrylate / vinyl acetate copolymer, Duro-TAK acrylic adhesive series, at an amount of 10% to 50% (page 2-3, [0033-0036]). The adhesive layer also contains plasticizer such as triethyl citrate at an amount of 10 to 50%, absorption enhancer such as lauryl lactate, sorbitan monolaurate, or mixture in an amount of 0.05 to 10% by weight (page 3, [0041-0042]). If the drug is in the form of a chemically acceptable acid addition salt, it is desirable that a basic compound be included in the adhesive layer. The basic compound includes sodium acetate, sodium carbonate, sodium hydroxide and the like, and enhance the skin permeability of donepezil derivatives (page 3-4, [0044]). In specific embodiment, the donepezil hydrochloride is 9.0% and sodium acetate is 5.3%; in another embodiment, the donepezil hydrochloride is 35.0% and sodium hydroxide is 3.4% (page 5, [0068]; page 6, [0086]).
Hanatani et al. teaches a donepezil-containing patch preparation (abstract). The effective amount of donepezil in the preparation significantly declines over time after a donepezil containing patch preparation is prepared (page 1, [0003]). In the patch preparation of the present invention, a metal chloride can be included together with donepezil in the crosslinked pressure-sensitive adhesive layer. When a metal chloride is included in the pressure-sensitive adhesive layer there is less decline in cohesiveness of the pressure-sensitive adhesive layer while the patch preparation is attached to human skin, and less risk of cohesive failure when the pressure- sensitive adhesive layer is peeled off. The metal chloride may be one produced when donepezil hydrochloride is neutralized with an inorganic base containing a metal in the process of forming the pressure-sensitive adhesive layer, and examples of such inorganic bases containing metals include sodium hydroxide, potassium hydroxide, calcium hydroxide, magnesium hydroxide, sodium hydrogencarbonate, potassium hydrogencarbonate, sodium carbonate, potassium carbonate and other inorganic bases of alkaline metals or alkaline earth metals or the like, but a hydroxide of an alkaline metal or alkaline earth metal is preferred from the standpoint of avoiding by-products, and sodium hydroxide, calcium hydroxide and magnesium hydroxide are especially preferred, with sodium hydroxide being most desirable (page 9, [0188-0190]).
Hsu et al. teaches a method is provided for increasing the permeability of skin or mucosal tissue to transdermally administered oxybutynin. The method involves use of a specified amount of a hydroxide- releasing agent, the amount optimized to increase the flux of the drug through a body surface while minimizing the likelihood of skin damage, irritation or sensitization. Formulations, drug delivery systems and methods of treatment are provided as well (abstract). The "hydroxide-releasing agent" is a chemical compound that releases free hydroxide ions in the presence of an aqueous fluid. The aqueous fluid may be natural moisture at the skin surface, or a patch or composition that is used may contain added water, and/or be used in connection with an occlusive backing (page 4, [0045]). Example suitable hydroxide-releasing agents includes sodium carbonate, sodium bicarbonate, sodium hydroxide (page 4, [0046]). For formulations when oxybutynin is present in the form of an acid addition salt, e.g., oxybutynin hydrochloride and/or wherein there are additional species in the formulations or systems that can be neutralized by or react with the hydroxide-releasing agent (i.e., acidic inactive ingredients), the amount of the inorganic hydroxide will be the total of (1) the amount necessary to neutralize or react with the drug and/or other base-neutralizable species, plus (2) about 0.5 wt. % to 4.0 wt. %, preferably about 0.5 wt. % to 3.0 wt. %, more preferably about 0.75 wt. % to 2.0 wt. % and optimally about 1.0 wt. %, of the formulation or drug reservoir to enhance the flux of the drug through the skin or mucosal tissue (page 5, [0048]). However, for all hydroxide-releasing agents herein, the optimum amount of any particular agent will depend on the strength or weakness of the base, the molecular weight of the base, and other factors such as any other acidic species in the formulation or patch. One skilled in the art may readily determine the optimum amount for any particular agent by ensuring that a formulation or drug delivery system should in all cases be effective to provide a pH at the skin surface in the range of about 8.0 to 13, preferably in the range of about 8.0 to 11.5, more preferably in the range of about 8.5 to 11.5, during application to reach the desired pH at the body surface. This in turn ensures that the degree of enhancement is optimized while the possibility of damage to the body surface is eliminated or at least substantially minimized (page 5, [0051]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Wen et al. is that Wen et al. do not expressly teach donepezil base generated in situ by alkaline. This deficiency in Wen et al. is cured by the teachings of Terahara et al., Hanatani et al., Hsu et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wen et al., as suggested by Terahara et al., Hanatani et al., Hsu et al.,   and produce the instant invention.
One of ordinary skill in the art would have been motivated to include alkaline salt sodium bicarbonate in the drug reservoir containing donepezil HCl since the effective amount of donepezil in the preparation significantly declines over time after a donepezil containing patch preparation is prepared as suggested by Hanatani et al.; donepezil HCl need to be neutralized to donepezil base to enhance the skin permeability of donepezil derivatives as suggested by Terahara et al.; thus, there is a need for one artisan in the art to look for a solution for a dilemma to require a neutral donepezil to increase the skin permeability and avoid the degradation issue of neutral donepezil at the same time. Hsu et al. teaching provides a solution for this problem. Under guidance from Hsu et al. teaching HCl salt of basic drug can be neutralized by sodium bicarbonate in situ in patch in the presence of moisture at the skin surface for better flux of the drug through a body surface, it is obvious for one of ordinary skill in the art to include donepezil HCl (for better stability) and sodium bicarbonate in the drug reservoir to generate donepezil base in the presence of moisture at the skin surface after patch is attached (through skin contact adhesive) and produce instant claimed invention with reasonable expectation of success.
Regarding therapeutically effective amount of donepezil base generated for a period of up to 7 days, plasma concentration bioequivalent to oral dosage of about 10 mg daily continuously in claims 9-10, Wen et al. teaches the target dose of the active agent 5 mg/day, 10 mg/day,15 mg/day or greater for a period of 3-7 days. Even Wen et al. is silent about plasma concentration bioequivalent to oral dosage of 10 mg, this is considered as inherency of prior art composition. Since applicant’s specification indicates transdermal delivery of donepezil base 5-10-23 mg/d generate plasma concentration bioequivalent to oral dosage of 5-10-23 mg/d, the prior art transdermal delivery of 10 mg/day  would also result in plasma concentration bioequivalent to oral dosage of 10 mg/d because the prior arts teach the same or substantially same composition, the application of this same or substantially same composition would have the same properties. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, prior art teaches, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US patent 9993466 in view of Wen et al. (US20100178307). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches the claimed patch comprising donepezil generated in situ in view of Wen et al. teaching donepezil patch treating symptoms associated with Alzheimer’s disease, one artisan in the art would immediate recognize the obvious variant of instant claimed invention over reference patent subject matter.   

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US patent 10016372 in view of Wen et al. (US20100178307). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches the claimed patch comprising donepezil generated in situ in view of Wen et al. teaching donepezil patch treating symptoms associated with Alzheimer’s disease, one artisan in the art would immediate recognize the obvious variant of instant claimed invention over reference patent subject matter.   

 Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 13-25, 31-41 of copending Application No. 15660935 (reference application) in view of Wen et al. (US20100178307) and Terahara et al. (US20090175929). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches the claimed patch comprising donepezil generated in situ in view of Wen et al. teaching donepezil patch treating symptoms associated with Alzheimer’s disease and Terahara et al. teaching sodium hydroxide is a suitable alkaline salt to convert donepezil salt to neutral form in situ.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11103463. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches applicant’s claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613